2:19-cv-00902-BHH-MHC   Date Filed 06/25/20   Entry Number 77-1   Page 1 of 11
2:19-cv-00902-BHH-MHC   Date Filed 06/25/20   Entry Number 77-1   Page 2 of 11
2:19-cv-00902-BHH-MHC   Date Filed 06/25/20   Entry Number 77-1   Page 3 of 11
2:19-cv-00902-BHH-MHC   Date Filed 06/25/20   Entry Number 77-1   Page 4 of 11
2:19-cv-00902-BHH-MHC   Date Filed 06/25/20   Entry Number 77-1   Page 5 of 11
2:19-cv-00902-BHH-MHC   Date Filed 06/25/20   Entry Number 77-1   Page 6 of 11
2:19-cv-00902-BHH-MHC   Date Filed 06/25/20   Entry Number 77-1   Page 7 of 11
2:19-cv-00902-BHH-MHC
 2:19-cv-00902-BHH-BM   Date
                        Date Filed
                             Filed 05/08/20
                                   06/25/20 Entry
                                            Entry Number
                                                  Number 63-2
                                                         77-1   Page
                                                                Page 18 of
                                                                        of 411




                                                    RULE 5             392
2:19-cv-00902-BHH-MHC
 2:19-cv-00902-BHH-BM   Date
                        Date Filed
                             Filed 05/08/20
                                   06/25/20 Entry
                                            Entry Number
                                                  Number 63-2
                                                         77-1   Page
                                                                Page 29 of
                                                                        of 411




                                                    RULE 5             393
2:19-cv-00902-BHH-MHC
  2:19-cv-00902-BHH-BM   Date
                         Date Filed
                              Filed 06/25/20
                                    05/08/20 Entry
                                             Entry Number
                                                   Number 77-1
                                                          63-2   Page
                                                                 Page 10
                                                                      3 ofof411




                                                      RULE 5            394
2:19-cv-00902-BHH-MHC
  2:19-cv-00902-BHH-BM   Date
                         Date Filed
                              Filed 06/25/20
                                    05/08/20 Entry
                                             Entry Number
                                                   Number 77-1
                                                          63-2   Page
                                                                 Page 11
                                                                      4 ofof411




                                                      RULE 5            395
